Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22      Desc
                           Main Document    Page 1 of 46



 1 LOUIS R. MILLER (State Bar No. 54141)
   smiller@millerbarondess.com
 2 CHRISTOPHER D. BEATTY (State Bar No. 266466)
 3 cbeatty@millerbarondess.com
   SEAN G. McKISSICK (State Bar No. 261657)
 4 smckissick@millerbarondess.com
   EVAN B. MCGINLEY (State Bar No. 320433)
 5 emcginley@millerbarondess.com
   MILLER BARONDESS, LLP
 6 1999 Avenue of the Stars, Suite 1000
 7 Los Angeles, California 90067
   Telephone: (310) 552-4400
 8 Facsimile: (310) 552-8400
 9 Special Litigation Counsel for Plaintiff and
10 Chapter 7 Trustee Richard A. Marshack
11
12                      UNITED STATES BANKRUPTCY COURT
13            CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
14
15
     In re                                        CASE NO. 8:18-bk-13311-SC
16
   RUBY’S DINER, INC., a California               Chapter 7
17 corporation, et al.,
                                                  (Jointly Administered With Case Nos.
18                 Debtor(s).                     8:18-bk-13197-SC; 8:18-bk-13198-SC;
19                                                8:18-bk-13199-SC; 8:18-bk-13200-SC;
     Affects:                                     8:18-bk-13201-SC; 8:18-bk-13202-SC)
20        All Debtors
          RUBY’S DINER, INC., ONLY                COMPLAINT FOR:
21        RUBY’S SOCAL DINERS, LLC,
22      ONLY                                      1) BREACH OF FIDUCIARY
          RUBY’S QUALITY DINERS,                     DUTY;
23      LLC,                                      2) AIDING AND ABETTING
        ONLY                                         BREACH OF FIDUCIARY
24        RUBY’S HUNTINGTON                          DUTY;
        BEACH,
25      LTD., ONLY
                                                  3) AVOIDANCE OF ACTUAL
                                                     FRAUDULENT TRANSFERS
26        RUBY’S LAGUNA HILLS,                       UNDER 11 U.S.C. § 548(a)(1)(A);
        LTD.
27      ONLY                                      4) AVOIDANCE OF
          RUBY’S OCEANSIDE, LTD.,                    CONSTRUCTIVE
28      ONLY                                         FRAUDULENT TRANSFERS
     477268                                                          Case No. 8:18-bk-13311-SC
                                         COMPLAINT
Case 8:21-ap-01014-SC   Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22     Desc
                        Main Document    Page 2 of 46



 1         RUBY’S PALM SPRINGS,                    UNDER 11 U.S.C. § 548(a)(1)(B);
         LTD.,                                 5) RECOVERY OF FRAUDULENT
 2       ONLY                                      TRANSFERS UNDER 11 U.S.C.
 3                                                 §§ 550 and 551;
                                               6) AVOIDANCE AND RECOVERY
 4                                                 OF ACTUALLY FRAUDULENT
 5                                                 TRANSFERS UNDER 11 U.S.C.
                                                   § 544 AND CAL. CIV. CODE
 6                                                 § 3439.04;
                                               7) AVOIDANCE AND RECOVERY
 7                                                 OF CONSTRUCTIVELY
 8                                                 FRAUDULENT TRANSFERS
                                                   UNDER 11 U.S.C. § 544 AND
 9                                                 CAL. CIV. CODE § 3439.05;
                                               8) RECOVERY OF ILLEGAL
10                                                 DIVIDENDS UNDER CAL.
11                                                 CORP. CODE §§ 500, 501 and
                                                   506;
12                                             9) EQUITABLE
13                                                 SUBORDINATION OF CLAIMS
                                                   UNDER 11 U.S.C. § 510(c);
14                                             10) PERMANENT INJUNCTION
                                                   UNDER CAL. CIV. CODE
15                                                 § 3439.07(a)(3)(A);
16                                             11) PERMANENT INJUNCTION
                                                   UNDER CAL. CIV. CODE
17                                                 § 3439.07(a)(3)(C);
18                                             12) BREACH OF CONTRACT;
                                               13) MONEY LENT;
19                                             14) OPEN BOOK ACCOUNT;
20                                             15) VIOLATION OF CAL. PENAL
                                                   CODE § 496(c);
21                                             16) ACCOUNTING;
22                                             17) CONSTRUCTIVE TRUST; AND
                                               18) MISAPPROPRIATION OF
23                                                 TRADE SECRETS
24
                                                 [DEMAND FOR JURY TRIAL]
25
   RICHARD A. MARSHACK, Chapter 7
26 Trustee,
27             Plaintiff,
28 v.
     477268
                                           2                     Case No. 8:18-bk-13311-SC
                                      COMPLAINT
Case 8:21-ap-01014-SC       Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                            Main Document    Page 3 of 46



 1 DOUGLAS CAVANAUGH, an
   individual; RALPH KOSMIDES, an
 2 individual; BEACHCOMBER
 3 MANAGEMENT CRYSTAL COVE,
   LLC, F/K/A RUBY’S
 4 MANAGEMENT LLC, a California
   Limited Liability Company;
 5 LIGHTHOUSE CAFÉ, LLC, a
   California Limited Liability Company;
 6 BEACHCOMBER AT CRYSTAL
 7 COVE, LLC, a California Limited
   Liability Company; and SHAKE
 8 SHACK CRYSTAL COVE, LLC,
   F/K/A RUBY’S SHAKE SHACK,
 9 LLC, a California Limited Liability
10 Company,
11                 Defendants.
12            Plaintiff Richard Marshack, solely in his capacity as Chapter 7 Trustee (the
13    “Trustee”) of the Bankruptcy Estate (the “Estate”) of Ruby’s Diner, Inc., a
14    California corporation, et al. jointly administered on September 5, 2018, as lead
15    case no. 8:18-bk-1331-SC (“RDI” or the “Company”), with the following
16    associated bankruptcy cases: (a) 8:18-bk-13197-SC – Ruby’s SoCal Diners, LLC, a
17    Delaware limited liability company (“SoCal Diners”); (b) 8:18-bk-13198-SC- Ruby
18    Quality Diners, LLC., a Delaware limited liability company; (c) 8:18-bk-13199-SC
19    – Ruby’s Huntington Beach, Ltd., a California limited partnership; (d) 8:18-bk-
20    13200-SC – Ruby’s Laguna Hills, Ltd., a California limited partnership; (e) 8:18-
21    bk-13201-SC – Ruby’s Oceanside Ltd., a California limited partnership; and
22    (f) 8:18-bk-13202-SC – Ruby’s Palm Springs, Ltd., a California limited partnership
23    (collectively referred to as the “Debtors”) alleges as follows:
24                               JURISDICTION AND VENUE
25            1.   This Court has jurisdiction over this adversary proceeding and the
26    parties thereto under 28 U.S.C. §§ 157 and 1334. This adversary proceeding arises
27    out of and is related to the Chapter 7 bankruptcy case of In re Ruby’s Diner, Inc.,
28    Case No. 8:18-bk-13311-SC, filed on September 5, 2018, and currently pending in
     477268
                                                3                       Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC       Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                            Main Document    Page 4 of 46



 1    the United States Bankruptcy Court for the Central District of California, Santa
 2    Ana Division. This action is a core proceeding within the meaning of 28 U.S.C.
 3    § 157(b). The Trustee consents to the entry of a final judgment by the bankruptcy
 4    court.
 5             2.   Venue is proper in the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408
 6    and 1409 because the RDI bankruptcy case is pending in this district and division.
 7    Pursuant to 28 U.S.C. § 1391, venue is also appropriate in this district and division
 8    because each of the Defendants either resides in or is authorized to and regularly
 9    does carry out business in this district and many if not all of their wrongful acts,
10    omissions and/or conduct as complained of in this Complaint took place within this
11    district.
12             3.   These same facts constitute additional grounds for this Court to
13    exercise personal jurisdiction over each of the Defendants.
14                                NATURE OF THE ACTION
15             4.   RDI owned and operated the Ruby’s Diner restaurant chain. Ruby’s
16    Diners are marked by a 1940s aesthetic and serve classic Americana diner fare.
17    The first Ruby’s Diner opened in Southern California in 1982; Ruby’s quickly grew
18    to encompass over 40 locations.
19             5.   RDI was founded by Defendants Doug Cavanaugh (“Cavanaugh”) and
20    Ralph Kosmides (“Kosmides”), its only shareholders. Cavanaugh and Kosmides
21    have also served as RDI’s key officers since its inception and controlled RDI’s
22    Board of Directors at all relevant times. In short, Cavanaugh and Kosmides have
23    exercised exclusive control and direction over RDI for the entirety of its existence.
24             6.   Up until the appointment of the Trustee, RDI was akin to an
25    incapacitated child, with no means, because of the control exerted over it, to protect
26    itself from Cavanaugh and Kosmides’ corporate looting and malfeasance. Pursuant
27    to the adverse domination doctrine, claims against Cavanaugh and Kosmides are
28    tolled during the time they controlled the Company, as they would not be expected
     477268
                                                 4                      Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22           Desc
                           Main Document    Page 5 of 46



 1    to sue themselves. As a result, up until the appointment of the Trustee in April
 2    2020, the statute of limitations tolled as to any and all claims RDI has against
 3    Cavanaugh and Kosmides. In addition, because the IRS is a creditor, the statute of
 4    limitations for the claims alleged herein as to all parties is at least ten years from
 5    the date of the bankruptcy filing.
 6            7.   The victims of Cavanaugh and Kosmides’ malfeasance are creditors
 7    owed in excess of fourteen million dollars.
 8            8.   Cavanaugh and Kosmides placed RDI assets into other personal
 9    ventures owned in their individual capacities, deliberately stripping RDI of assets
10    without adequate consideration and in breach of their fiduciary duties to RDI and
11    the Debtors so they could wrongfully enrich themselves. Cavanaugh and Kosmides
12    diverted the best corporate opportunities to themselves while leaving RDI and the
13    Debtors liable for debts incurred regarding these stolen opportunities. According to
14    Cavanaugh in one email, he needed to be a “free agent” when it came to the ability
15    to personally pursue opportunities presented to RDI.
16            9.   For example, Cavanaugh used RDI’s know-how, history, personnel,
17    and money to obtain an opportunity from the State of California to develop two
18    restaurants, The Beachcomber and The Shake Shack, both located in Crystal Cove
19    State Park in Newport Coast, California. The bid documents submitted to the State
20    of California state that “Ruby’s” or “Ruby Restaurant Group” was pursuing the
21    opportunity and would operate the restaurants. But after the bids were won and the
22    time came to create the entities that would hold these two restaurants, Cavanaugh
23    and Kosmides inexplicably put the restaurants in their personal ownership. They
24    did similar things with respect to the restaurants Lighthouse and Malibu
25    Beachcomber.
26            10. After usurping these opportunities from RDI, Cavanaugh and
27    Kosmides continued to use significant RDI resources and personnel to run these
28    restaurants in which RDI had no interest. RDI paid insurance premiums, wages,
     477268
                                                 5                        Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC         Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                              Main Document    Page 6 of 46



 1    and other expenses for these restaurants and continued to do so even post-petition.
 2    The result of this structure is that RDI has incurred significant liabilities over the
 3    years propping up restaurants it has no interest in. Cavanaugh and Kosmides did
 4    this to boost the profits of their other restaurants. That way they could distribute
 5    more money to themselves from these other restaurants rather than pay RDI
 6    creditors what they are owed.
 7              11. Cavanaugh and Kosmides also used RDI funds to pay their personal
 8    medical expenses, travel and meals.
 9              12. And Cavanaugh and Kosmides took over $1.5 million in loans from
10    RDI, which sat on the books of the Company for more than a decade. Then two
11    months before they put RDI into bankruptcy, Cavanaugh and Kosmides tried to
12    hide this significant asset from the bankruptcy court by wiping their personal loans
13    off the books for no consideration. This was a fraudulent transfer and, with
14    prejudgment interest, Cavanaugh and Kosmides owe in excess of $3 million as a
15    result.
16              13. In total, Cavanaugh and Kosmides caused damages in excess of $35
17    million. It is time for them to take responsibility for their actions.
18                                            PARTIES
19              14. Plaintiff is the Chapter 7 bankruptcy trustee of the Debtors, as detailed
20    in the introductory paragraph above. The Trustee brings this adversary proceeding
21    on behalf of the Debtors’ respective bankruptcy estates. The Trustee does not have
22    personal knowledge of the pre-bankruptcy facts alleged in this Complaint and
23    therefore alleges those facts on information and belief.
24              15. Defendant Douglas Cavanaugh (“Cavanaugh”) is an individual who, on
25    information and belief, resides in California.
26              16. Defendant Ralph Kosmides (“Kosmides”) is, on information and belief,
27    an individual who resides in Orange County, California.
28              17. On information and belief, Defendant Beachcomber Management
     477268
                                                  6                      Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                           Main Document    Page 7 of 46



 1    Crystal Cove, LLC, f/k/a Ruby’s Management LLC, is a limited liability company
 2    with its principal place of business in Newport Beach, California.
 3            18. On information and belief, Defendant Lighthouse Café, LLC is a
 4    limited liability company with its principal place of business in Newport Beach,
 5    California.
 6            19. On information and belief, Defendant Beachcomber at Crystal Cove,
 7    LLC is a limited liability company with its principal place of business in Newport
 8    Beach, California
 9            20. On information and belief, Defendant Shake Shack Crystal Cove, LLC,
10    f/k/a Ruby’s Shake Shack, LLC, is a limited liability company with its principal
11    place of business in Newport Beach, California.
12            21. Defendants Beachcomber Management Crystal Cove, LLC; Lighthouse
13    Café, LLC; Beachcomber at Crystal Cove, LLC; and Shake Shack Crystal Cove,
14    LLC may be referred to collectively as the “Non-Debtor Entities.”
15            22.
16                              GENERAL ALLEGATIONS
17            A.    Overview Of RDI
18            23. The original Ruby’s Diner opened in 1982 in Newport Beach,
19    California. The diner was intended to re-create the mood and décor of a 1940s
20    diner. The restaurant was successful, and the company began to open additional
21    locations throughout California and expand into other states.
22            24. RDI is the owner of the Ruby’s® trademarks, system and intellectual
23    property (the “Marks and Intellectual Property”). RDI granted an exclusive license
24    of the Marks and Intellectual Property for lack of reasonably equivalent value to
25    Ruby’s Franchise Services, Inc. (“RFS”), which at all relevant times was owned by
26    Cavanaugh and Kosmides. RFS, in turn, at all relevant times, served as the
27    franchisor to the Ruby’s® franchisees/licensees (the “Franchisees”) and licensed
28    the Marks and Intellectual Property from RDI as licensor to Ruby’s® Diner
     477268
                                               7                      Case No. 8:18-bk-13311-SC
                                          COMPLAINT
Case 8:21-ap-01014-SC        Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                             Main Document    Page 8 of 46



 1    franchisees.
 2             25. RDI owns varying percentages of and operates diners in Southern
 3    California through its subsidiaries, including through its wholly owned subsidiary,
 4    SoCal Diners. RDI and its affiliates own, operate and manage restaurants under
 5    trade names such as “Ruby’s®,” “Ruby’s® Diner,” and “The Ruby Restaurant
 6    Group.”
 7             26. One of RDI’s primary purposes is to test out new restaurant concepts.
 8    It has, under the direction of Cavanaugh, tested out numerous restaurants over the
 9    years.
10            B.     RDI’S Longtime Insolvency
11             27. From the point of at least 2005, RDI’s debts exceeded its assets. In or
12    about 2005, RDI began to issue unsecured notes in an effort to raise funds,
13    ultimately raising about $5.6 million from over 200 noteholders, who were
14    primarily retail investors solicited by Cavanaugh and Kosmides about RDI’s
15    prospects. The noteholders generally are comprised of retirees.
16             28. Cavanaugh and Kosmides took actions to conceal RDI’s precarious
17    financial condition. RDI:
18                  Never had its financial statements audited by an independent certified
                     public accounting firm.
19                  Lacked qualified personnel to serve as full-time, sophisticated internal
20                   finance and accounting personnel (including persons qualified to act as
                     the Company’s chief financial officer and internal auditor) to monitor
21                   RDI’s business and financial books and records.
                    Kept two separate, and inconsistent, sets of books for the Company.
22                  Lacked sufficient funds to continue its operations.
                    Lacked a bank revolving line of credit to cover operating costs, as
23                   needed.
24                  As least as early as 2009, had an ongoing gift card program
                     (representing a $4.4 million obligation) for meals at Ruby’s®
25                   Restaurants sold through third-party retailers (primarily Costco) for
                     which RDI was unable to reimburse its franchisees for the costs
26                   imposed by these gift cards.
27
28
     477268
                                                  8                     Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22           Desc
                           Main Document    Page 9 of 46



 1            29. By February 2010, Cavanaugh was informed by RDI personnel that
 2    “Ruby’s is literally living on borrowed time and each day it gets worse.” That
 3    email was sent on a day that RDI’s accounts started with a balance of negative
 4    $137,000.
 5            30. By early 2012, RDI lacked sufficient cash flow to pay its unsecured
 6    notes, in part because of significant litigation liabilities that it incurred. RDI
 7    restructured the unsecured notes.
 8            31. At about the same time, in February 2012, RDI borrowed $2.9 million
 9    more, secured by RDI’s assets, from 90 of the original noteholders.
10            32. Several years of continuing losses resulted in RDI suspending interest
11    payments on both the secured and unsecured notes in early 2015, resulting in a
12    default. The noteholders, still hoping to see a return on their investments,
13    restructured the notes in June 2016. Under the terms of the restructuring, the
14    maturity of the notes was extended until June 30, 2026, and interest in the amount
15    of 2.23% was to be paid on the notes each June and December until maturity.
16            33. By July 2015, Defendants conceded that “the equity in RDI is
17    hopelessly buried today.”
18            34. Though RDI made the required interest payments in June and
19    December 2017, it defaulted on the notes again in June 2018.
20            35. At the time of bankruptcy, RDI owed approximately $5.54 million to
21    its unsecured noteholders, and approximately $2.985 million to its secured
22    noteholders.
23            36. As explained in detail below, the financial condition of RDI was
24    preventable. Cavanaugh and Kosmides systematically misappropriated the
25    Debtors’ most significant assets and inappropriately placed liabilities from their
26    other business ventures onto RDI.
27            C.   Allegations Regarding Tolling
28            37. The allegations in this Complaint arise from Cavanaugh and Kosmides’
     477268
                                                 9                        Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 10 of 46



 1    breaches of fiduciary duties.
 2            38. At all relevant times, Cavanaugh and Kosmides controlled RDI by
 3    virtue of their majority status of the board of directors, as CEO of RDI
 4    (Cavanaugh), and as the majority shareholders. Today, Cavanaugh owns 60% of
 5    RDI shares, while Kosmides owns 40%.
 6            39. In particular, in 1991, Cavanaugh and Kosmides entered into an
 7    agreement with each other that the majority shareholder (Cavanaugh) would always
 8    vote the majority of the board of directors, which he did at all relevant times. RDI
 9    has been wholly under the domination of Cavanaugh and Kosmides throughout the
10    entirety of its existence.
11            40. As a result, the doctrine of adverse domination tolls any statutes of
12    limitations for the claims for relief alleged below. RDI was akin to an
13    incapacitated child for the decades that Cavanaugh and Kosmides looted its assets,
14    with no legal ability to protect itself from its owners’ misconduct. San Leandro
15    Canning Co. v. Perillo, 211 Cal. 482, 487 (1931) (in allowing corporation to pursue
16    claims against former directors, recognizing “what we deem to be a well-settled
17    principle of law, that the statute of limitations does not commence to run against
18    unlawful acts and expenditures made by or under the direction of the directors of
19    the corporation while they were in full control of its affairs and of the expenditure
20    of its funds”); In re Cecchi Gori Pictures, 607 B.R. 351, 355 (Bankr. N.D. Cal.
21    2019) (accord).
22            41. In addition, the Internal Revenue Service (the “IRS”) was a creditor of
23    the Debtor as of the Petition Date. On September 11, 2018, the IRS filed a claim
24    against RDI for unpaid taxes totaling $85,260.35. Plaintiff, as Chapter 7 trustee,
25    may exercise all of the rights and remedies available to a qualifying creditor of the
26    Debtor pursuant to 11 U.S.C. § 544(b), including the IRS. The IRS may recover a
27    fraudulent transfer of a taxpayer for ten years after the date of assessment.
28    Mukamal v. Citibank N.A. (In re Kipnis), 555 B.R. 877, 881 (Bankr. S.D. Fla.
     477268
                                                10                      Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC        Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                             Main Document    Page 11 of 46



 1       2016); 26 U.S.C. § 6901(a); 26 U.S.C. § 6502(a)(1). Plaintiff may stand in the
 2       shoes of the IRS to recover fraudulent transfers.
 3            D.     Cavanaugh And Kosmides Usurp RDI’s Opportunity At Crystal
 4                   Cove
 5             42. Crystal Cove State Park is located on the coast in Orange County
 6       between the communities of Newport Beach and Laguna Beach. It includes more
 7       than three miles of scenic coastline. The Park contains some of the last remaining
 8       undeveloped coastal property in Orange County, historic beach cottages, scenic
 9       upland canyons and ridges, coastal bench landers and bluffs, excellent swimming
10       beaches, and significant offshore marine features.1
11             43. Until 1979, the Crystal Cove State Park land was privately owned by the
12       Irvine Company. Community members were concerned that the Irvine Company
13       would build a massive high-end resort on the property destroying the historic beach
14       cottages and limiting public access. The community successfully persuaded the
15       State of California to acquire the land. In December 1979, the land was deeded by
16       the Irvine Company to the State of California. In the early 1980s, the mid-point of
17       the Park’s three-mile line coastline, which consists of 46 cottages on 12.3 acres,
18       was put on the National Register of Historic Places.
19             44. In 2005, the State of California Resources Agency, Department of Parks
20       and Recreation, issued a Request for Proposals for Historic District Lodging and
21       Restaurants at Crystal Cove State Park (the “Request for Proposals”). The Request
22       for Proposals solicited proposals for an award of a twenty (20) year concession
23
     1
24     The allegations in paragraphs 42 to 55 are substantially, and often verbatim, taken
     from a complaint filed by Beachcomber Management in 2017, which was controlled
25   by Cavanaugh and Kosmides at the time and which Cavanaugh refers to as “my
26   entity.” These allegations are therefore binding allegations as to Beachcomber
     Management, Cavanaugh, and Kosmides. The usurpation of these opportunities also
27   could not have been discovered until these stunning admissions were made in a
28   public pleading in 2017.

     477268
                                                  11                      Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22          Desc
                           Main Document    Page 12 of 46



 1    agreement to: (1) restore the historic beach cottages in a manner preserving their
 2    look and feel for rental to the public at a reasonable price on an overnight basis;
 3    (b) develop and operate two restaurants reflecting the period of 1935-55; and
 4    (c) provide related visitor services.
 5            45. As stated in the Request for Proposals, the State’s intent was “to provide
 6    the public with high-quality, reasonably priced goods and services in an authentic
 7    manner and atmosphere that enhances the visitor’s experience and understanding of
 8    the historic period of 1935-55 . . . .” The State required that all concession facilities
 9    and services reflect the look, feel, and ambiance of Southern California during this
10    era, and indicated its intent to evaluate proposals based on the extent to which they
11    successfully recreated this era.
12            46. In light of RDI’s success and expertise with Ruby’s Diners from that
13    same era, Cavanaugh decided to respond to the State’s Request for Proposals.
14    Cavanaugh initially pursued this opportunity in the name of RDI.
15            47. Before submitting his own bid to the State, however, Cavanaugh learned
16    that the Crystal Cove Association (“CCA”) also intended to respond to the Request
17    for Proposals. Cavanaugh had several meetings with CCA to discuss the possibility
18    of working together to submit a joint response to the State’s Request for Proposals.
19            48. Cavanaugh conducted these negotiations on behalf of RDI. For example,
20    in an email dated July 29, 2005, CCA advised Cavanaugh and Kosmides, “GREAT
21    job on the questions! We will copy you back on the final submittal to State Parks.
22    We will state that these are coming jointly from CCA and Ruby’s.” In an email
23    dated December 20, 2005, Dan Gee of CCA stated that, “For the first year or
24    longer, I will act as the interface between NewCo, RRG, and State Parks.”
25            49. RRG is a short form moniker for Ruby’s Restaurant Group, a name
26    Cavanaugh and Kosmides used for RDI. Ruby’s, Ruby’s Diners, RRG and Ruby’s
27    Restaurant Group were used interchangeably throughout the bidding process and all
28    refer to RDI.
     477268
                                                 12                      Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22          Desc
                           Main Document    Page 13 of 46



 1            50. RDI’s involvement was further reflected in a Memorandum of
 2    Understanding dated October 7, 2005, which stated in part: “Crystal Cove Alliance
 3    (CCA) and the Ruby Restaurant Group (RRG) have agreed to cooperate and jointly
 4    bid on the concession contract for the Crystal Cove Historic District which is being
 5    offered by the State of California-Resource Agency for the Department of Parks
 6    and Recreation (DPR).”
 7            51. RDI and CCA submitted a joint bid to the State in October 2005.
 8    Among other things, the joint bid included: (a) a proposed operation plan
 9    emphasizing the role of RDI in food service operations and feting RDI’s track
10    record in developing and operating historically-accurate high-quality diners; (b) a
11    proposed facility plan telling the story of the original Ruby’s Diner on the Balboa
12    Pier as relevant and analogous to the situation at the Historic District; and (c) a
13    proposed education/interpretative plan which described RDI as “uniquely qualified
14    to meet the requirements for food service under the contract,” citing RDI’s lengthy
15    and successful history in developing and operating diners from the same historical
16    period as the Historic District.
17            52. All of these documents reflect RDI’s involvement in the bidding. The
18    Operating Plan states:
19                “The Ruby’s Restaurant Group will be subcontracted by NewCo to
20                  perform all of the food service operations under the contract.”
21                “CCA and Ruby’s are uniquely qualified to implement an effective
22                  customer service plan. Ruby’s is known for their very successful
23                  customer service. Also, the Ruby’s Diner theme is the same time
24                  period that CCA will be establishing in the Historic District. As a
25                  result, Ruby’s already demonstrates on a day to day basis their ability
26                  to operate an effective customer service program that focuses on the
27                  same historical period.”
28                “Good service. Due to the remote location . . ., Ruby’s plans on an
     477268
                                                13                       Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC          Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22           Desc
                               Main Document    Page 14 of 46



 1                     aggressive marketing and public relations campaign. Ruby’s also
 2                     firmly believes that high quality operations foster positive word of
 3                     mouth. When you combine this attractive venue with high quality
 4                     food and operations, you have a combination that will sell itself. The
 5                     number one trust mark of the Ruby’s Diner brand is the milkshake.
 6                     Ruby’s is confident that the Shake Shack2 co-branded with the Ruby’s
 7                     Diner brand will significantly increase sales without significant
 8                     advertising.”
 9              53. The Facilities Plan emphasized RDI’s experience and importance to the
10       Historic District as well:
11                  Includes a photograph of the original Ruby’s Diner on Balboa Pier.
12                  Expressly provides, in relevant part: “The Ruby’s Diner Balboa story
13                     is relevant, because it is fairly analogous to the situation . . . . At
14                     Ruby’s in Balboa, people have to brave an equivalently long walk out
15                     a long, and often, very cold pier . . . . That didn’t stop them because
16                     the venue was unique, the food was good, and they got a good value
17                     for their dollar. RRG firmly believes this same principle can
18                     work . . . .”
19              54. The Interpretative Plan similarly emphasizes RDI’s involvement: “The
20       Ruby Restaurant Group (RRG) is also uniquely qualified to meet the requirements
21       for food service under the contract. Following is a brief history of RRG . . . . The
22       Ruby’s Restaurant Group is self-contained in nearly all aspects of restaurant
23       operations, recruitment and personnel training, product development . . . . The
24       founding partners, Doug Cavanaugh and Ralph Kosmides, take an active role in the
25       operation of each restaurant . . . .”
26
27   2
    The Shake Shack restaurant located at Crystal Cove was not and is not affiliated
28 with the Shake Shack national chain of fast casual restaurants.
     477268
                                                     14                       Case No. 8:18-bk-13311-SC
                                                 COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22          Desc
                           Main Document    Page 15 of 46



 1            55. Paragraph 58 of the Concession Agreement expressly provides for RRG
 2    to operate all food service operations under the Concession Agreement:
 3    “Assignments and Subconcessions. . . . Subject to the approval by State, Ruby’s
 4    Restaurant Group will operate all food service obligations of this contract and will
 5    be a subcontractor.”
 6            56. On March 10, 2006, Cavanaugh established Ruby’s Crystal Cove, LLC
 7    to act as the management company to handle the food services and other operations
 8    for The Beachcomber restaurant, as anticipated by the Concession Agreement.
 9            57. However, in a breach of Cavanaugh and Kosmides’ fiduciary duties, and
10    notwithstanding the fact that RDI’s marks, know-how, history, personnel, resources
11    and money were used to win the bid from the State and to develop these
12    restaurants, Cavanaugh and Kosmides put themselves personally as members of
13    Ruby’s Crystal Cove, LLC rather than making RDI the member. Shortly thereafter,
14    Ruby’s Crystal Cove, LLC’s name was changed to Beachcomber Management
15    Crystal Cove, LLC.
16            58. On March 17, 2006, Cavanaugh established Beachcomber at Crystal
17    Cove, LLC to act as the entity that owned The Beachcomber restaurant itself. Like
18    with Beachcomber Management, Cavanaugh and Kosmides put ownership for
19    themselves. In particular, they put the ownership of the restaurant in the name of
20    Beachcomber Management, called Ruby’s Crystal Cove, LLC at the time, an entity
21    they owned personally. This meant both the equity and right to management fees
22    went to them personally rather than RDI, as it should have.
23            59. Similarly, Cavanaugh and Kosmides established the entity currently
24    known as Shake Shack Crystal Cove, LLC to own The Shake Shack at Crystal
25    Cove restaurant, in which Cavanaugh and Kosmides both hold or have held
26    ownership interests. However, unlike as with Beachcomber, RDI was made the
27    Manager of this entity entitled to management fees (for a time).
28            60. The Beachcomber and Shake Shack went on to become critically and
     477268
                                               15                        Case No. 8:18-bk-13311-SC
                                           COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                           Main Document    Page 16 of 46



 1    financially successful. For example, OpenTable, an independent surveyor of its
 2    dining members, has rated The Beachcomber at Crystal Cove as one of the top ten
 3    restaurants in Orange County, and has presented it with at least 18 awards,
 4    including awards for “Best Overall,” “Best Service,” “Best Value,” and “Most
 5    Booked.” The Beachcomber at Crystal Cove has been named as one of the “Top 10
 6    Outdoor Dining Restaurants in the US” by Fox News and among “America’s Best
 7    Outdoor Restaurants” by Travel & Leisure magazine. In its first five years alone,
 8    Beachcomber grossed approximately $27.5 million in sales.
 9            61. In 2007, Douglas Salisbury (“Salisbury”), the only other shareholder of
10    RDI at the time, threatened litigation against Cavanaugh and Kosmides for
11    usurping the Beachcomber opportunity—but he was bought off. Cavanaugh,
12    Kosmides and Salisbury reached an agreement on or around December 31, 2007 in
13    which Salisbury personally received equity in Beachcomber Management Crystal
14    Cove, LLC in exchange for his silence on the corporate opportunity issue. In sum,
15    all of the shareholders of RDI were in on the scheme to put this asset in their
16    personal ownership rather than RDI’s ownership.
17            62. Indeed, Cavanaugh would later accuse Salisbury of misusing “the
18    ‘corporate opportunity doctrine’ to garner additional equity out of the Beachcomber
19    in Crystal Cove with the threat of litigation if we didn’t see things your way.”
20            63. When Salisbury made requests to view Beachcomber’s books and
21    records, Cavanaugh threatened him again, saying that his “right to free equity in the
22    Beachcomber will come into question should we go any further.”
23            64. With Salisbury paid off, silenced, and continuing to profit himself from
24    Cavanaugh’s bad acts, there remained no shareholder who had the knowledge,
25    ability, or motivation to discover the wrongdoing or bring suit on behalf of RDI for
26    the usurped corporate opportunity.
27            65. Thus, RDI continued to be deprived of the opportunity to own and
28    manage The Beachcomber restaurant.
     477268
                                                16                     Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                           Main Document    Page 17 of 46



 1            E.   Cavanaugh And Kosmides Fraudulently Transfer Management Of
 2                 Shake Shack To Themselves
 3            66. Initially, The Shake Shack restaurant was named “Ruby’s Shake Shack,”
 4    with RDI serving as a Managing Member, entitled to receive management fees.
 5    These fees were set at 8% of the restaurant’s net sales, paid monthly.
 6            67. Ruby’s Shake Shack used RDI’s logo, likeness, and trade secrets to
 7    operate.
 8            68. In 2013, however, RDI was replaced as Managing Member by
 9    Beachcomber Management Crystal Cove, LLC, the same Cavanaugh-owned entity
10    tasked with managing The Beachcomber Café and which Cavanaugh referred to as
11    “my entity.”
12            69. No consideration was received by RDI when it was replaced as
13    Managing Member of Ruby’s Shake Shack.
14            F.   Cavanaugh And Kosmides Continued To Usurp RDI’s Corporate
15                 Opportunities At Crystal Cove
16            70. The Concession Agreement negotiated by CCA with the State, under
17    which Beachcomber and Shake Shack operate as subconcessionaires, was
18    originally set to expire in 2026. Notably, this is the Concession Agreement under
19    which two restaurants were to be run by Ruby’s Restaurant Group, but Cavanaugh
20    and Kosmides took the opportunity for themselves rather than putting the
21    opportunity into RDI.
22            71. In 2015, the State and CCA agreed to amend the Concession
23    Agreement, by which (among other things) its term was extended for 30 years,
24    through 2056.
25            72. No similar extension was granted at that time, however, to The
26    Beachcomber and Shake Shack’s Sub-SubConcession Agreement with
27    CCA. Accordingly, The Beachcomber and Shake Shack would not be permitted to
28    operate at Crystal Cove after 2026.
     477268
                                               17                     Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                           Main Document    Page 18 of 46



 1            73. In response, Cavanaugh and Kosmides (again) chose to take this
 2    opportunity for themselves. They immediately began to negotiate with CCA –
 3    again, on behalf of Beachcomber and Shake Shack, not RDI – regarding an
 4    extension to the term of the Sub-SubConcession Agreement. The negotiations went
 5    poorly, even resulting in litigation.
 6            74. The parties eventually reached agreement in late 2017, however,
 7    agreeing to an amendment to the Sub-SubConcession Agreement by which The
 8    Beachcomber and Shake Shack would continue to operate at Crystal Cove, under
 9    Cavanaugh’s management, until 2056.
10            75. This opportunity to run Shake Shack and Beachcomber through 2056
11    should have been presented to RDI, just like the initial opportunity.
12            G.   Defendants’ Breaches As To Malibu Restaurant Group
13            76. In or about 2007, Cavanaugh and Kosmides formed Malibu Restaurant
14    Group, LLC (“MRG”).
15            77. The purpose of MRG was to open up a Beachcomber Café, a full-
16    service, high-quality restaurant, as well as a Shake Shack, a family-style restaurant
17    with a malt shop/diner theme, on the Malibu Pier. The restaurants opened in or
18    around 2009.
19            78. The Managing Member of MRG was Beachcomber Management, LLC,
20    the entity controlled by Cavanaugh and Kosmides that manages Beachcomber and
21    Shake Shack. RDI was not a member of MRG.
22            79. From their inception, Cavanaugh and Kosmides used RDI resources,
23    manpower, and services to establish and build up the MRG restaurants.
24            80. Cavanaugh and Kosmides used RDI funds to pay MRG’s debts. RDI
25    expended substantial funds, for example, to pay the premiums for MRG’s health
26    and worker’s compensation insurance. RDI even paid the management fees that
27    MRG owed to Beachcomber Management, LLC – funds that went directly to
28    Cavanaugh and Kosmides.
     477268
                                                 18                    Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 19 of 46



 1            81.    Ultimately, MRG owed documented debts to RDI totaling at least
 2    $249,573.27. This did not include payments for services and resources that went
 3    undocumented.
 4            82. From their opening, the MRG restaurants suffered from lackluster
 5    business and poor performance. MRG was sued by its construction contractor for
 6    breach of contract and other claims, and was later sued by its landlord. Though
 7    there was no reason for RDI to be involved in this litigation, RDI nonetheless
 8    incurred substantial legal fees and costs in connection therewith.
 9            83. RDI received either inadequate or nonexistent compensation in exchange
10    for these resources and services.
11            84. As early as February 2010, Cavanaugh was informed by RDI personnel
12    that he should not “put another dime into Malibu as it will likely be lost.”
13    Moreover, the attention Cavanaugh was paying to MRG was actively harming RDI:
14    “Malibu is a traumatic distraction and that distraction is impacting Ruby’s . . . .”
15            85. The MRG restaurants shuttered in 2011, leaving their substantial debts
16    to RDI unpaid.
17            H.    Cavanaugh And Kosmides Usurp An Opportunity As To
18                  Lighthouse Café
19            86. In 2015, Cavanaugh and Kosmides set up Lighthouse Café, LLC, a
20    separate entity, to open the Lighthouse Café in Newport Beach, California.
21            87. On February 13, 2014, the Newport Beach Restaurant Association sent
22    out a Request for Proposal solicitation to qualified firms interested in operating and
23    managing a commercial restaurant space to be constructed at a new Marina Park
24    location on the Balboa Peninsula. The objective of the Request for Proposal was to
25    identify the most qualified applicants who could best use their restaurant expertise
26    to manage the new restaurant.
27            88. Chris Seevers of The Beachcomber at Crystal Cove forwarded the
28    Request for Proposal to Cavanaugh. Cavanaugh did not present the opportunity to
     477268
                                                19                      Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC       Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                            Main Document    Page 20 of 46



 1    RDI but instead sought to exploit the opportunity for himself and Kosmides.
 2             89. Cavanaugh knew the corporate opportunity should have gone to RDI.
 3    On August 17, 2014, he wrote that he “need[s] to have the board meeting for the
 4    Corporate Opportunity Doctrine matter during the week of August 25th” because
 5    he did not want “to get too far over my skis on these projects before this matter is
 6    addressed.”
 7             90. The Managing Member of the Lighthouse Café, the entity to which
 8    management fees were paid, was Beachcomber Management Crystal Cove, LLC,
 9    the same Cavanaugh-owned entity that manages The Beachcomber at Crystal Cove
10    and Shake Shack at Crystal Cove.
11             91. At all relevant times, Cavanaugh and Kosmides used RDI resources to
12    obtain the Lighthouse Café opportunity. For example, Tad Belshe, the Executive
13    Vice President of RDI, actively devoted his time and energy into securing the
14    Lighthouse Café. He spoke with representatives of the City of Newport Beach and
15    worked with contractors to design the restaurant. Cavanaugh also specifically
16    directed Belshe to assist him in getting the Lighthouse Café up and running.
17            I.    Defendants Prop Up Their Personal Ventures With RDI Funds
18             92. As if it were not enough to use RDI’s resources to obtain opportunities
19    like Beachcomber, Shake Shack, and Lighthouse only to misappropriate them from
20    RDI, Defendants also regularly propped up these entities with RDI assets and
21    funds, even though Cavanaugh and Kosmides (and not RDI) received the profits
22    from such entities.
23             93. With RDI insolvent, and additional funds going to creditors instead of to
24    them, Cavanaugh and Kosmides designed a plan to shift liabilities of Beachcomber,
25    RFS, Shake Shack, and Lighthouse to RDI, which had the effect of substantially
26    boosting profits at these other entities that they owned while inappropriately
27    saddling RDI with even more liabilities.
28             94. Examples of this improper dumping of liabilities on RDI include:
     477268
                                                 20                     Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC         Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                              Main Document    Page 21 of 46



 1                   RDI inexplicably made hundreds of thousands of dollars in payments
 2                     on a regular basis to Beachcomber and Shake Shack.
 3                   RDI employees would devote substantial time on Beachcomber,
 4                     Lighthouse and Shake Shack matters, while all or a disproportionate
 5                     portion of their salaries were paid by RDI. For example, Cavanaugh
 6                     directed RDI’s Chief Financial Officer, Matt Panek, to work with
 7                     Beachcomber’s CFO on a variety of financial projects that inured to
 8                     the benefit of The Beachcomber at Crystal Cove. Tad Belshe, RDI’s
 9                     Executive Vice President, also consulted with and provided advisory
10                     services in support of The Beachcomber at Crystal Cove.
11                   Beachcomber and Shake Shack were placed on RDI’s general liability,
12                     worker’s compensation and health insurance policies, with RDI paying
13                     the premiums.
14                   RDI paid for messenger expenses on behalf of Shake Shack and
15                     Beachcomber.
16                   RDI paid for payroll expenses on behalf of Shake Shack and
17                     Beachcomber.
18                   RDI sold one of its food trucks to satisfy a debt of RFS.
19                   Cavanaugh and Kosmides conducted extensive business for these
20                     restaurants on the RDI server.
21            95. Cavanaugh and Kosmides also used their own time and energies in the
22    operation of these personal endeavors.
23            96.      Cavanaugh and Kosmides were and continue to be personally enriched
24    as a result of this arrangement.
25            97. RDI also covered other administrative and operating expenses of The
26    Beachcomber at Crystal Cove, including loans believed to be in excess of
27    $600,000.
28            98. Though Cavanaugh and Kosmides caused RDI to make these and other
     477268
                                                  21                      Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 22 of 46



 1    significant contributions to the success of these restaurants, RDI did not benefit in
 2    any way from the restaurants’ success.
 3            J.   RDI’s Insider Payments To Kono Enterprises
 4            99. RDI made recurring monthly payments of approximately $6,250 for
 5    “consulting” from September 20, 2017 through the date of the bankruptcy petition
 6    to Kono Enterprises, LLC (“Kono”), a limited liability company registered in the
 7    State of California that is controlled by Kosmides.
 8            100. Prior to that, RDI made recurring, biweekly payments of approximately
 9    $2,884.62 for “consulting” from August 2015 through September 2017 to Kono.
10            101. Prior to that, RDI paid Kono recurring, biweekly payments of
11    $1,923.08 for “consulting” up through August 2015.
12            102. In total, Kono received no less than $200,000 from RDI.
13            103. It is unclear what, if any, benefits RDI derived in exchange for these
14    payments to Kono. Nor is it clear how much money RDI steered into Kono.
15    Indeed, it is unclear what Kono’s business is, though it is notable that Kosmides has
16    a racing team that bears the name Kono.
17            K.   Cavanaugh And Kosmides’ Excessive And Unjustified Spending
18                 Billed To The Company
19            104. Cavanaugh and Kosmides engaged in a longstanding practice of using
20    RDI funds for personal expenditures unrelated to the business purpose of RDI and
21    Debtors.
22            105. Both Cavanaugh and Kosmides, for example, frequently expensed their
23    own medical treatment to RDI. On one expense report from December 2017,
24    Cavanaugh expensed costs relating to at least three separate medical visits (and put
25    another one on the Company credit card), including almost $700 for a rental car
26    and a stay at the Marriott. RDI spent nearly $60,000 per year on medical bills for
27    Cavanaugh and Kosmides.
28            106. There was no oversight for these expenses. When his assistant
     477268
                                                22                      Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                           Main Document    Page 23 of 46



 1    questioned a $3,500 charge for a surgery in November 2016, Cavanaugh refused to
 2    answer any questions and told her to “Just reimburse.”
 3            107. In fact, per the terms of his compensation package (which he himself
 4    set), Cavanaugh was permitted to expense up to $10,000 of “business expenses” per
 5    month.
 6            108. Cavanaugh granted himself liberal and unsupervised access to the
 7    Company credit card.
 8            109. Cavanaugh regularly authorized reimbursements for himself for
 9    expensive meals, classified as “business meals,” to justify the expense on any
10    documentation.
11            110. In September 2017, Cavanaugh was reimbursed over $14,000 for
12    artwork.
13            L.   Cavanaugh And Kosmides’s Unpaid Personal Loans From RDI
14                 And Fraudulent Distributions
15            111. To finance their lavish lifestyles, Cavanaugh and Kosmides used their
16    control of RDI to repeatedly grant sweetheart loans and “executive advances” to
17    themselves or for their own personal benefit.
18            112. As of December 3, 2017, the following advances, loans, and loan
19    interest to Cavanaugh and Kosmides appeared as “assets” on RDI’s balance sheet
20    (the “Personal Loans”):
21            Description                           Balance Sheet as of 12/3/2017
              DOUG CAVANAUGH                        $106,018.44
22
              RALPH KOSMIDES                        $16,808.38
23            EXEC ADV-RLK 96&97                    $18,567.55
24            INCLUSIVE
              EXECUTIVE ADVANCES                    $70,581.85
25            LOAN TO SHAREHOLDER-DC                $349,839.31
26            LOAN TO SHAREHOLDER-RK                $277,685.97
              INTEREST ON DSC LOANS                 $187,782.84
27            EXEC ADV-DSC PRIOR YEARS              $123,545.15
28            EXEC ADV-RLK-CURRENT                  $136,720.90
     477268
                                               23                     Case No. 8:18-bk-13311-SC
                                           COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 24 of 46



 1            INTEREST ON RLK LOANS                 $116,486.13
              EXEC ADV-RLK PRIOR YEARS              $95,314.98
 2
              EXEC ADV-DSC-CURRENT                  $191,431.37
 3            Total                                 $1,690,782.87
 4
 5            113. On or around July 25, 2018, less than two months before RDI initiated
 6    bankruptcy proceedings, Cavanaugh and Kosmides caused RDI to alter its books to
 7    re-characterize $1,529,991.45 of the Personal Loans as capital distributions and to
 8    “zero out” thousands of dollars in additional outstanding shareholder loans and
 9    interest. Cavanaugh and Kosmides purported to backdate these alterations to
10    January 2, 2017.
11            114. This re-characterization was done without formal board action and
12    approval. Moreover, the purported reason for this re-characterization, that these
13    were distributions all along, is contradicted by other evidence, including the fact
14    that Cavanaugh and Kosmides did not pay taxes on these monies when they took
15    them from RDI.
16            115. At the time this reclassification occurred, Cavanaugh and Kosmides
17    knew RDI was insolvent and that they planned to file for bankruptcy. They took
18    these actions to try to conceal a significant asset of RDI from the bankruptcy court.
19    None of the schedules or other filings submitted by Cavanaugh and Kosmides
20    disclosed these loans or their removal from the books of the Company to the Court.
21            116. Neither Cavanaugh nor Kosmides has repaid any of the Personal Loans,
22    which remain due notwithstanding Cavanaugh and Kosmides’ efforts to reclassify
23    their personal borrowing as capital distributions in July 2018.
24            117. Moreover, Cavanaugh and Kosmides purported to take these insider
25    loans interest free, which is improper. RDI is entitled to prejudgment interest at the
26    statutory rate for these loans. See, e.g., Home Sav. Bank, F.S.B. by Resolution Tr.
27    Corp. v. Gillam, 952 F.2d 1152, 1161 (9th Cir. 1991) (upholding award of
28    prejudgment interest for “money improperly removed during a critical shortage of
     477268
                                               24                       Case No. 8:18-bk-13311-SC
                                           COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22          Desc
                           Main Document    Page 25 of 46



 1    capital,” noting that “[f]ailure to assess such interest would effectively award
 2    [defendant] a severance benefit in the amount of interest gained on the money since
 3    its removal from the Bank”); United States v. Cal. State Bd. of Equalization, 650
 4    F.2d 1127, 1132 (9th Cir. 1981) (“Awards of pre-judgment interest are governed by
 5    considerations of fairness, and are awarded when it is necessary to make the
 6    wronged party whole.” (citation omitted)), aff'd, 456 U.S. 901 (1982); Monsanto
 7    Co. v. Hodel, 827 F.2d 483, 485 (9th Cir. 1987) (“The effect of a refusal to grant
 8    prejudgment interest in this case would be to allow an interest free loan to
 9    appellants on funds belonging to [another]. Disallowance of interest would
10    encourage delay in payment.”).
11            118. Moreover, the books for RDI in 2017 that Cavanaugh and Kosmides
12    prepared, while RDI was insolvent and on the verge of bankruptcy, reflect
13    additional distributions of $2,542,348.26 to Cavanaugh and $1,696,929.30 to
14    Kosmides.
15                                      CAUSES OF ACTION
16                               FIRST CLAIM FOR RELIEF
17                            (Against Cavanaugh and Kosmides)
18                                     Breach of Fiduciary Duty
19            119. The Trustee hereby incorporates all of the foregoing and subsequent
20    paragraphs as if alleged herein.
21            120. As the senior officers, directors, and controlling shareholders of RDI, at
22    all relevant times Cavanaugh and Kosmides each owed the duties of a fiduciary to
23    RDI and (because RDI was insolvent at all relevant times) its creditors. These
24    fiduciary duties prohibited Cavanaugh and Kosmides from undertaking or
25    participating in activities adverse to the interests of RDI and its creditors, and
26    obligated them to keep RDI and its creditors fully informed as to all matters
27    pertaining to their interests.
28            121. Because Cavanaugh and Kosmides were ultimately responsible for
     477268
                                                  25                     Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC       Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                            Main Document    Page 26 of 46



 1    overseeing the day-to-day business operations and financial performance of RDI,
 2    and supervised all aspects of its financial affairs, at all relevant times, they were
 3    aware of RDI’s insolvent financial condition.
 4            122. Cavanaugh and Kosmides nevertheless breached their fiduciary duties
 5    to RDI and its creditors by engaging in misconduct including, but not limited to, the
 6    following:
 7                Usurping the corporate opportunity to own and manage The
 8                  Beachcomber at Crystal Cove restaurant;
 9                Usurping the corporate opportunity to own The Shake Shack at Crystal
10                  Cove restaurant;
11                Usurping the opportunity to extend the lease in the Sub-
12                  SubConcession Agreement;
13                Transferring management of Shake Shack, along with the right to its
14                  management fees, from RDI to Beachcomber Management;
15                Using RDI funds and resources to prop up the Beachcomber Café at
16                  the Malibu Pier;
17                Usurping the corporate opportunity to own and manage the Lighthouse
18                  Café;
19                Devoting and/or transferring RDI financial resources, personnel and
20                  assets to operate other restaurants, including Beachcomber, Shake
21                  Shack, Lighthouse and Malibu Beachcomber;
22                Devoting a significant portion of their time, energy, and resources to
23                  the operation of the Non-Debtor Entities, to the detriment and neglect
24                  of their duties at RDI;
25                Expensing their excessive personal spending to RDI;
26                Providing improper distributions to themselves;
27                Granting themselves personal loans and salary advances in a manner
28                  that was not in the best interest of and that damaged RDI and its
     477268
                                                 26                      Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC        Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22      Desc
                             Main Document    Page 27 of 46



 1                  creditors and failing to repay their debts to the Company, and even
 2                  attempting to hide those debts and mischaracterize them as
 3                  distributions after the fact; and
 4                Granting an exclusive license agreement to RFS for lack of reasonably
 5                  equivalent value.
 6            123. In so doing, Cavanaugh and Kosmides caused damages to RDI in
 7    excess of $35 million, plus prejudgment interest.
 8            124. The wrongful conduct of Cavanaugh and Kosmides as alleged in this
 9    cause of action was willful, wanton, malicious, oppressive, outrageous and
10    fraudulent, and justifies an award of punitive damages in an amount sufficient to
11    punish said defendants and deter future conduct of this type.
12                              SECOND CLAIM FOR RELIEF
13                              (Against the Non-Debtor Entities)
14                         Aiding and Abetting Breach of Fiduciary Duty
15            125. The Trustee hereby incorporates all of the foregoing and subsequent
16    paragraphs as if alleged herein.
17            126. As set forth above, Cavanaugh and Kosmides breached their fiduciary
18    duties to RDI and its creditors by engaging in misconduct including, but not limited
19    to, the following:
20                Usurping the corporate opportunity to own and manage The
21                  Beachcomber at Crystal Cove restaurant;
22                Usurping the corporate opportunity to own The Shake Shack at Crystal
23                  Cove restaurant;
24                Usurping the opportunity to extend the lease in the Sub-
25                  SubConcession Agreement;
26                Transferring management of Shake Shack, along with the right to its
27                  management fees, from RDI to Beachcomber Management;
28                Using RDI funds and resources to prop up the Beachcomber Café at
     477268
                                                 27                    Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC        Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                             Main Document    Page 28 of 46



 1                   the Malibu Pier;
 2                 Usurping the corporate opportunity to own and manage the Lighthouse
 3                   Café;
 4                 Devoting and/or transferring RDI financial resources, personnel and
 5                   assets to operate other restaurants, including Beachcomber, Shake
 6                   Shack, Lighthouse and Malibu Beachcomber;
 7                 Devoting a significant portion of their time, energy, and resources to
 8                   the operation of the Non-Debtor Entities, to the detriment and neglect
 9                   of their duties at RDI;
10                 Expensing their excessive personal spending to RDI; and
11                 Granting an exclusive license agreement to RFS for lack of reasonably
12                   equivalent value.
13            127. In so doing, Cavanaugh and Kosmides caused damages to RDI in
14    excess of $35 million, plus prejudgment interest.
15            128. Cavanaugh and Kosmides collectively held controlling interests in, and
16    exercised complete control over the operations of, each of the Non-Debtor Entities.
17    Cavanaugh and Kosmides’ knowledge of and participation in these breaches of
18    fiduciary duties may thus be attributed to each of the Non-Debtor Entities.
19            129. The breaches of fiduciary duties referenced herein were committed for
20    the benefit of the Non-Debtor Entities as well as for Cavanaugh and Kosmides.
21    Each of the Non-Debtor Entities accepted the benefits stemming from these
22    breaches.
23            130. The Non-Debtor Entities’ participation in Cavanaugh and Kosmides’
24    breaches of fiduciary duty, as well as their acceptance of the benefits thereof, was a
25    substantial factor in causing harm to RDI. Indeed, without the Non-Debtor
26    Entities, Cavanaugh and Kosmides could not have committed the breaches of
27    fiduciary duties enumerated herein.
28            131. The wrongful conduct of the Non-Debtor Entities as alleged in this
     477268
                                                  28                    Case No. 8:18-bk-13311-SC
                                               COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                           Main Document    Page 29 of 46



 1    cause of action was willful, wanton, malicious, oppressive, outrageous and
 2    fraudulent, and justifies an award of punitive damages in an amount sufficient to
 3    punish said defendants and deter future conduct of this type.
 4                                THIRD CLAIM FOR RELIEF
 5                           (Against Cavanaugh and Kosmides)
 6            Avoidance of Actually Fraudulent Transfers Pursuant to 11 U.S.C. §
 7                                        548(a)(1)(A)
 8            132. The Trustee hereby incorporates all of the foregoing and subsequent
 9    paragraphs as if alleged herein.
10            133. As described herein, Cavanaugh and Kosmides caused RDI to make
11    transfers of Company property to themselves or for their benefit, including their
12    other restaurants, and for other purposes that were not in the best interest of RDI
13    and that damaged RDI and its creditors, including but not limited to the following
14    (collectively, the “Transferred Assets”):
15                The corporate opportunity to own and manage The Beachcomber at
16                  Crystal Cove restaurant;
17                Their own time and efforts, as well as the time and efforts of other
18                  RDI personnel, for use in establishing and operating The Beachcomber
19                  at Crystal Cove restaurant;
20                Cash and resources for use in establishing and operating The
21                  Beachcomber at Crystal Cove restaurant;
22                The corporate opportunity to own The Shake Shack at Crystal Cove
23                  restaurant;
24                The corporate opportunity to manage The Shake Shack at Crystal
25                  Cove restaurant;
26                Usurping the opportunity to extend the lease in the Sub-
27                  SubConcession Agreement;
28                Their own time and efforts, as well as the time and efforts of other
     477268
                                                  29                   Case No. 8:18-bk-13311-SC
                                           COMPLAINT
Case 8:21-ap-01014-SC    Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22          Desc
                         Main Document    Page 30 of 46



 1               RDI personnel, for use in establishing and operating The Shake Shack
 2               at Crystal Cove restaurant;
 3             Cash and resources for use in establishing and operating The Shake
 4               Shack at Crystal Cove restaurant;
 5             Their own time and efforts, as well as the time and efforts of other
 6               RDI personnel, for use in establishing and operating the Beachcomber
 7               Café at the Malibu Pier;
 8             Cash and resources for use in establishing and operating the
 9               Beachcomber Café at the Malibu Pier;
10             The corporate opportunity to own the Lighthouse Café;
11             The corporate opportunity to manage the Lighthouse Café;
12             Their own time and efforts, as well as the time and efforts of other
13               RDI personnel, for use in establishing and operating the Lighthouse
14               Café;
15             Cash and resources for use in establishing and operating the
16               Lighthouse Café;
17             Excessive salaries and benefits to themselves that were not in the best
18               interest of and that damaged RDI and its creditors;
19             Distributions to themselves or for their benefit and for other purposes
20               that were not in the best interest of and that damaged RDI and its
21               creditors;
22             Granting an exclusive license agreement to RFS for lack of reasonably
23               equivalent value.
24             Expenses to cover their personal spending in a manner that was not in
25               the best interest of and that damaged RDI and its creditors; and
26             Personal loans and salary advances to themselves in a manner that was
27               not in the best interest of and that damaged RDI and its creditors and
28               purportedly discharging this obligation and re-characterizing the loans
     477268
                                               30                      Case No. 8:18-bk-13311-SC
                                        COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 31 of 46



 1                  as distributions just two months before the bankruptcy filing.
 2            134. These Transferred Assets should have, and would have, been property
 3    of the RDI Estate, and the debts were incurred against property that should have, or
 4    would have, been property of the RDI Estate.
 5            135. RDI has been insolvent since at least 2005; that is, its debts exceeded
 6    its assets since at least that time. Cavanaugh and Kosmides were both well aware
 7    that RDI was insolvent – they exercised complete control over RDI’s finances.
 8    Thus, at the time of the transfer of each of the Transferred Assets, RDI was
 9    insolvent, or such transfers rendered RDI insolvent.
10            136. Cavanaugh and Kosmides knew that each of the Transferred Assets
11    constituted valuable assets that could have been used to build up RDI, or, at a
12    minimum, pay off its debts.
13            137. Rather than use the Transferred Assets for the benefit of RDI, however,
14    Cavanaugh and Kosmides used the Transferred Assets to enrich themselves and/or
15    build up other business enterprises in which they held a controlling interest.
16            138. As detailed herein, RDI did not receive reasonably equivalent value in
17    exchange for any of the Transferred Assets. Indeed, there was no legitimate
18    business purpose for RDI to transfer these assets.
19            139. Cavanaugh and Kosmides’ fraudulent intent is further evidenced by
20    their brazen and improper bookkeeping practices. RDI, under the direction of
21    Cavanaugh and Kosmides, kept two sets of financial records – one that was
22    accurate, and another that painted a rosier picture of the companies’ financial
23    wellbeing.
24            140. Further, Cavanaugh and Kosmides had fraudulent intent when they, for
25    example, unilaterally recharacterized more than one and a half million dollars’
26    worth of loans to themselves as “distributions,” thus “zeroing out” money they
27    themselves owed to the Company. They made these recharacterizations at a time
28    when they already knew that RDI was headed for bankruptcy, in an attempt to hide
     477268
                                                31                      Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC        Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                             Main Document    Page 32 of 46



 1    these assets from the bankruptcy court.
 2              141. The circumstances surrounding the transfers and fraudulent
 3    bookkeeping practices as described herein evidence that the transfers were made,
 4    and these debts incurred, with actual intent to hinder, delay or defraud RDI’s
 5    creditors.
 6              142. These transfers and debts are thus avoidable pursuant to 11 U.S.C.
 7    section 548(a)(1)(A). The transfers are believed to be an amount in excess of $35
 8    million, subject to proof.
 9                               FOURTH CLAIM FOR RELIEF
10                             (Against Cavanaugh and Kosmides)
11            Avoidance of Constructively Fraudulent Transfers Pursuant to 11 U.S.C.
12                                         § 548(a)(1)(B)
13              143. The Trustee hereby incorporates all of the foregoing and subsequent
14    paragraphs as if alleged herein.
15              144. As described herein, Cavanaugh and Kosmides caused RDI to make
16    transfers of Company property to themselves or for their benefit and for other
17    purposes that were not in the best interest of RDI and that damaged RDI and its
18    creditors, including but not limited to the Transferred Assets.
19              145. The Transferred Assets should have, and would have, been property of
20    the RDI Estate, and the debts were incurred against property that should have, or
21    would have, been property of the RDI Estate.
22              146. RDI received less than reasonably equivalent value in exchange for the
23    Transferred Assets.
24              147. For reasons described herein, RDI was insolvent at all times relevant
25    for this action.
26              148. These transfers and debts had a prejudicial effect on RDI’s financial
27    condition.
28              149. The transfers are thus avoidable pursuant to 11 U.S.C. section
     477268
                                                  32                     Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC        Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                             Main Document    Page 33 of 46



 1    548(a)(1)(B). The transfers are believed to be an amount in excess of $35 million,
 2    subject to proof.
 3                                FIFTH CLAIM FOR RELIEF
 4                                   (Against All Defendants)
 5            Recovery of Fraudulent Transfers Pursuant to 11 U.S.C. §§ 550 and 551
 6              150. The Trustee hereby incorporates all of the foregoing and subsequent
 7    paragraphs as if alleged herein.
 8              151. The avoidable transfers described in the Third and Fourth Causes of
 9    Action, to the extent that the Trustee prevails in such causes of action, should be
10    avoided, recovered, and preserved for the benefit of the Estate as provided in 11
11    U.S.C. sections 550 and 551. In particular, RDI has a right to the transferred
12    property itself—including ownership and management of the Beachcomber, Shake
13    Shack, and Lighthouse restaurants, including all LLC interests, and to the lease
14    extension in the Sub-SubConcession Agreement—and all such property should be
15    held in constructive trust.
16                                SIXTH CLAIM FOR RELIEF
17                                   (Against All Defendants)
18 Avoidance and Recovery of Actually Fraudulent Transfers Pursuant to 11 U.S.C.
19                              § 544 and Cal. Civ. Code § 3439.04
20              152. The Trustee hereby incorporates all of the foregoing and subsequent
21    paragraphs as if alleged herein.
22              153. Pursuant to 11 U.S.C. section 544, the Trustee may allege any cause of
23    action available under applicable state law to a creditor of the debtor, including
24    claims for relief under the California Uniform Voidable Transfers Act.
25              154. As described herein, Cavanaugh and Kosmides caused RDI to make
26    transfers of company property to themselves or for their benefit and for other
27    purposes that were not in the best interest of RDI and that damaged RDI and its
28    creditors, including but not limited to the Transferred Assets.
     477268
                                                 33                     Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 34 of 46



 1            155. These Transferred Assets should have, and would have, been property
 2    of the RDI Estate, and the debts were incurred against property that should have, or
 3    would have, been property of the RDI Estate.
 4            156. RDI has been insolvent since at least 2005; that is, its debts exceeded
 5    its assets since at least that time. Cavanaugh and Kosmides were both well aware
 6    that RDI was insolvent – they exercised complete control over RDI’s finances.
 7            157. Cavanaugh and Kosmides knew that each of the Transferred Assets
 8    constituted valuable assets that could have been used to build up RDI, or, at a
 9    minimum, pay off its debts.
10            158. Rather than use the Transferred Assets for the benefit of RDI, however,
11    Cavanaugh and Kosmides used the Transferred Assets to enrich themselves and/or
12    build up other business enterprises in which they held a controlling interest.
13            159. As detailed herein, RDI did not receive reasonably equivalent value in
14    exchange for any of the Transferred Assets. Indeed, there was no legitimate
15    business purpose for RDI to transfer these assets.
16            160. Cavanaugh and Kosmides’ fraudulent intent is further evidenced by
17    their brazen and improper bookkeeping practices. RDI, under the direction of
18    Cavanaugh and Kosmides, kept two sets of financial records – one that was
19    accurate, and another that painted a rosier picture of the companies’ financial
20    wellbeing.
21            161. Further, Cavanaugh and Kosmides knew exactly what they were doing
22    when they, for example, unilaterally recharacterized more than one and a half
23    million dollars’ worth of loans to themselves as “distributions,” thus “zeroing out”
24    money they themselves owed to the Company. They made these
25    recharacterizations at a time when they already knew that RDI was headed for
26    bankruptcy, in an attempt to hide these assets from the bankruptcy court.
27            162. The circumstances surrounding the transfers and fraudulent
28    bookkeeping practices as described herein evidence that the transfers were made,
     477268
                                                34                      Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 35 of 46



 1    and these debts incurred, with actual intent to hinder, delay or defraud RDI’s
 2    creditors.
 3            163. These transfers and debts are thus avoidable pursuant to California
 4    Civil Code section 3439.04.
 5            164. As a result of Cavanaugh and Kosmides’s conduct, the Estate has been
 6    damaged in an amount to be proven at trial, but believed to be in excess of $35
 7    million, and is entitled to the remedies set forth under California Civil Code section
 8    3439.07, including but not limited to, provisional remedies and avoidance of the
 9    transfers.
10            165. The wrongful conduct of Cavanaugh and Kosmides as alleged in this
11    cause of action, was willful, wanton, malicious, oppressive, outrageous and
12    fraudulent, and justifies an award of punitive damages in an amount sufficient to
13    punish said defendants and deter future conduct of this type.
14                            SEVENTH CLAIM FOR RELIEF
15                                  (Against All Defendants)
16    Avoidance and Recovery of Constructively Fraudulent Transfers Pursuant to 11
17                         U.S.C. § 544 and Cal. Civ. Code § 3439.05
18            166. The Trustee hereby incorporates all of the foregoing and subsequent
19    paragraphs as if alleged herein.
20            167. Pursuant to 11 U.S.C. section 544, the Trustee may allege any cause of
21    action available under applicable state law to a creditor of the debtor, including
22    claims for relief under the California Uniform Voidable Transfers Act.
23            168. As described herein, Cavanaugh and Kosmides caused RDI to make
24    transfers of company property to themselves or for their benefit and for other
25    purposes that were not in the best interest of RDI and that damaged RDI and its
26    creditors, including but not limited to the Transferred Assets.
27            169. These Transferred Assets should have, and would have, been property
28    of the RDI Estate, and the debts were incurred against property that should have, or
     477268
                                               35                       Case No. 8:18-bk-13311-SC
                                           COMPLAINT
Case 8:21-ap-01014-SC        Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22        Desc
                             Main Document    Page 36 of 46



 1    would have, been property of the RDI Estate.
 2              170. RDI received less than reasonably equivalent value in exchange for
 3    these transfers and debts.
 4              171. For reasons described herein, RDI was insolvent at all times relevant
 5    for this action.
 6              172. These transfers and debts had a prejudicial effect on RDI’s financial
 7    condition.
 8              173. These transfers and debts are thus avoidable pursuant to California
 9    Civil Code section 3439.05.
10              174. As a result of Cavanaugh and Kosmides’s conduct, the Estate has been
11    damaged in an amount to be proven at trial, but believed to be in excess of $15
12    million, and is entitled to the remedies set forth under California Civil Code section
13    3439.07, including but not limited to, provisional remedies and avoidance of the
14    transfers.
15              175. The wrongful conduct of Cavanaugh and Kosmides as alleged in this
16    cause of action, was willful, wanton, malicious, oppressive, outrageous and
17    fraudulent, and justifies an award of punitive damages in an amount sufficient to
18    punish said defendants and deter future conduct of this type.
19                               EIGHTH CLAIM FOR RELIEF
20                             (Against Cavanaugh and Kosmides)
21            Recovery of Illegal Dividends under Cal. Corp. Code §§ 500, 501 and 506
22              176. The Trustee hereby incorporates all of the foregoing and subsequent
23    paragraphs as if alleged herein.
24              177. At all times through the date on which RDI filed its Disclosure
25    Statement, Cavanaugh and Kosmides caused RDI to make shareholder distributions
26    to themselves or for their personal benefit (the “Distributions”) in excess of the
27    amount allowable under California Corporations Code sections 500 et seq. In
28    doing so, at all relevant times Cavanaugh and Kosmides had knowledge of facts
     477268
                                                  36                     Case No. 8:18-bk-13311-SC
                                              COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22          Desc
                           Main Document    Page 37 of 46



 1    indicating that RDI then was, or as a result of such distributions would be, unable
 2    to meet its liabilities as they matured, and were aware of the impropriety of those
 3    distributions given the insolvent financial state of RDI. Fed. Sav. & Loan Ins.
 4    Corp. v. Molinaro, 901 F.2d 1490, 1493 (9th Cir. 1990).
 5                              NINTH CLAIM FOR RELIEF
 6                                 (Against All Defendants)
 7            Equitable Subordination of Claims Pursuant to 11 U.S.C. § 510(c)
 8            178. The Trustee hereby incorporates all of the foregoing and subsequent
 9    paragraphs as if alleged herein.
10            179. As the key officers and persons in charge of RDI’s business and
11    financial affairs, at all relevant times Cavanaugh and Kosmides each owed the
12    duties of a fiduciary to RDI, including the duties of undivided loyalty to RDI and to
13    act in its best interest, which prohibited them from undertaking or participating in
14    activities adverse to the interests of RDI and its creditors, and the duty to account to
15    RDI and keep it fully informed as to all matters pertaining to its interests. Because
16    Cavanaugh and Kosmides were ultimately responsible for overseeing the day-to-
17    day business operations and financial performance of RDI and directly supervised
18    all aspects of RDI’s financial affairs, at all relevant times, they were aware of its
19    dire financial condition and insolvency. Despite this knowledge, Cavanaugh and
20    Kosmides caused RDI to make the above-described distributions to themselves or
21    for their benefit and to the other defendants in violation of RDI’s rights and
22    obligations to its creditors. In so doing, Cavanaugh and Kosmides each breached
23    his fiduciary duties to RDI, and directly and proximately caused, or was a
24    substantial factor in causing, damage to RDI and its creditors in the amount of the
25    transfers made by RDI to them or for their own benefit and to the other defendants.
26            180. 11 U.S.C. section 510(c) provides:
27                 Notwithstanding subsections (a) and (b) of this section,
                   after notice and a hearing, the court may--(1) under
28                 principles of equitable subordination, subordinate for
     477268
                                                37                       Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22          Desc
                           Main Document    Page 38 of 46



 1                 purposes of distribution all or part of an allowed claim to
                   all or part of another allowed claim or all or part of an
 2                 allowed interest to all or part of another allowed interest.
 3
 4            181. At all relevant times, Cavanaugh and Kosmides engaged in inequitable
 5    conduct toward RDI by pilfering the assets of an undercapitalized and insolvent
 6    corporation for their own benefit, including the wrongful conduct described
 7    throughout this Complaint, which has resulted in injury to RDI and its creditors.
 8    Among other wrongful conduct, in breach of their fiduciary duties to RDI and its
 9    creditors, Cavanaugh and Kosmides improperly placed their own interests (and the
10    interests of the Non-Debtor Entities) over the interests of RDI and its creditors.
11    This inequitable conduct has resulted in harm to RDI, its creditors and the RDI
12    Debtors’ Estates in that RDI’s general unsecured creditors are less likely to recover
13    the full amounts owed to them because of Cavanaugh and Kosmides’ wrongful
14    conduct.
15            182. Principles of equitable subordination require that any and all claims,
16    whether or not yet filed of record, of Cavanaugh and Kosmides (and the Non-
17    Debtor Entities) against the RDI Debtors’ Estates be equitably subordinated to the
18    allowed general unsecured claims against those Estates, and such equitable
19    subordination is consistent with the provisions and purposes of the Bankruptcy
20    Code.
21            183. Therefore, the Court should equitably subordinate any and all claims of
22    Cavanaugh, Kosmides, the Non-Debtor Entities against the RDI Debtors’ Estates to
23    the allowed general unsecured claims against those Estates.
24                              TENTH CLAIM FOR RELIEF
25                                  (Against all Defendants)
26            Permanent Injunction Pursuant to Cal. Civ. Code § 3439.07(a)(3)(A)
27            184. The Trustee hereby incorporates all of the foregoing and subsequent
28    paragraphs as if alleged herein.
     477268
                                                38                       Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 39 of 46



 1            185. The applicable principles of equity dictate that Defendants be
 2    permanently enjoined from directly or indirectly transferring, selling, assigning,
 3    pledging, hypothecating, encumbering, dissipating, distributing or moving the
 4    assets of the RDI Debtors’ Estates which have been transferred to Defendants by
 5    RDI via the machinations of Cavanaugh and Kosmides.
 6            186. Therefore, the Court should permanently enjoin Defendants from
 7    directly or indirectly transferring, selling, assigning, pledging, hypothecating,
 8    encumbering, dissipating, distributing or moving the Transferred Assets of the RDI
 9    Estates.
10                           ELEVENTH CLAIM FOR RELIEF
11                                 (Against all Defendants)
12            Permanent Injunction Pursuant to Cal. Civ. Code § 3439.07(a)(3)(C)
13            187. The Trustee hereby incorporates all of the foregoing and subsequent
14    paragraphs as if alleged herein.
15            188. The applicable principles of equity dictate that Defendants be
16    permanently enjoined from directly or indirectly transferring, selling, assigning,
17    pledging, hypothecating, encumbering, dissipating, distributing or moving their
18    own personal assets, except as necessary in the ordinary course of business or to
19    fulfill normal living expenses, until judgment in this proceeding has been satisfied.
20            189. Therefore, the Court should permanently enjoin Defendants from
21    directly or indirectly transferring, selling, assigning, pledging, hypothecating,
22    encumbering, dissipating, distributing or moving their own personal assets, except
23    as necessary in the ordinary course of business or to fulfill normal living expenses,
24    until judgment in this proceeding has been satisfied.
25                            TWELFTH CLAIM FOR RELIEF
26                           (Against Cavanaugh and Kosmides)
27                                       Breach of Contract
28            190. The Trustee hereby incorporates all of the foregoing and subsequent
     477268
                                                 39                     Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC         Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22      Desc
                              Main Document    Page 40 of 46



 1    paragraphs as if alleged herein.
 2            191. RDI entered into contracts with each of Cavanaugh and Kosmides,
 3    whereby RDI agreed, at Defendants’ request, to provide the Personal Loans to
 4    Cavanaugh and Kosmides in exchange for their promise to repay the loans.
 5            192. This agreement, whether express or implied, is evidenced by the
 6    recording of salary advances and loans to Cavanaugh and Kosmides on RDI’s
 7    financial statements (during the time period that Cavanaugh and Kosmides
 8    controlled RDI and prepared its financial statements), as well as communications
 9    between Cavanaugh and Kosmides and RDI employees.
10            193. Cavanaugh and Kosmides have failed to repay the salary advances,
11    loans, and interest due to RDI under the agreements for the Personal Loans, and are
12    therefore in default.
13            194. Although Cavanaugh and Kosmides purported to discharge the
14    Personal Loans approximately two months prior to the bankruptcy filing when they
15    purported to re-characterize and backdate the loans, this conduct was a fraudulent
16    transfer. As such, it is voidable and these monies remain due and owing.
17            195. RDI is entitled to an amount to be proven at trial, but believed to be in
18    excess of $1,690,782.87—$1,029,198.96 as to Cavanaugh and $661,583.91 as to
19    Kosmides. An accounting is necessary to ascertain the full amounts owed.
20            196. Moreover, RDI is entitled to prejudgment interest on these loans at the
21    statutory rate.
22                            THIRTEENTH CLAIM FOR RELIEF
23                              (Against Cavanaugh and Kosmides)
24                                          Money Lent
25            197. The Trustee hereby incorporates all of the foregoing and subsequent
26    paragraphs as if alleged herein.
27            198. RDI is entitled to an amount to be proven at trial, but believed to be in
28    excess of $1,690,782.87—$1,029,198.96 as to Cavanaugh and $661,583.91 as to
     477268
                                                40                      Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 41 of 46



 1    Kosmides. An accounting is necessary to ascertain the full amounts owed.
 2            199. Accordingly, the Trustee seeks damages in an amount to be proven at
 3    trial for the Personal Loans.
 4            200. Moreover, RDI is entitled to prejudgment interest on these loans at the
 5    statutory rate.
 6                          FOURTEENTH CLAIM FOR RELIEF
 7                            (Against Cavanaugh and Kosmides)
 8                                      Open Book Account
 9            201. The Trustee hereby incorporates all of the foregoing and subsequent
10    paragraphs as if alleged herein.
11            202. Throughout the course of its relationship with Cavanaugh and
12    Kosmides, RDI has recorded the amounts due and the amounts paid by the parties
13    on the Personal Loans in RDI’s financial records. The detailed statements recorded
14    by RDI were entered in the regular course of business in a reasonably permanent
15    manner.
16            203. RDI is entitled to an amount to be proven at trial, but believed to be in
17    excess of $1,690,782.87—$1,029,198.96 as to Cavanaugh and $661,583.91 as to
18    Kosmides. An accounting is necessary to ascertain the full amounts owed.
19            204. Cavanaugh and Kosmides have not repaid the Personal Loans.
20            205. Moreover, RDI is entitled to prejudgment interest on these loans at the
21    statutory rate.
22                           FIFTEENTH CLAIM FOR RELIEF
23                                    (Against all Defendants)
24                            Violation of Cal. Penal Code § 496(c)
25            206. The Trustee hereby incorporates all of the foregoing and subsequent
26    paragraphs as if alleged herein.
27            207. California Penal Code section 496(a) imposes criminal penalties
28    against any person “who buys or receives any property that has been stolen or that
     477268
                                                41                      Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC       Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                            Main Document    Page 42 of 46



 1    has been obtained in any manner constituting theft or extortion, knowing the
 2    property to be so stolen or obtained, or who conceals, sells, withholds, or aids in
 3    concealing, selling, or withholding any property from the owner, knowing the
 4    property to be so stolen or obtained.”
 5            208. California Penal Code section 496(c) permits “[a]ny person who has
 6    been injured by a violation of subdivision (a) . . . [to] bring an action for three times
 7    the amount of actual damages, if any, sustained by the plaintiff, costs of suit, and
 8    reasonable attorney’s fees.”
 9            209. As set forth above, Cavanaugh and Kosmides stole the Transferred
10    Assets.
11            210. Cavanaugh and Kosmides have received and withheld the Transferred
12    Assets from Debtors.
13            211. RDI Debtors’ Estates were damaged by the theft and withholding of the
14    Transferred Assets.
15            212. The foregoing conduct was the direct and proximate cause of the RDI
16    Debtors’ Estates’ damages in an amount to be determined at trial. Under California
17    Penal Code section 496(c), the RDI Debtors’ Estates are entitled to three times the
18    amount of their actual damages, plus costs and attorneys’ fees.
19                           SIXTEENTH CLAIM FOR RELIEF
20                                   (Against All Defendants)
21                                         Accounting
22            213. The Trustee hereby incorporates all of the foregoing and subsequent
23    paragraphs as if alleged herein.
24            214. The intermingling of funds and assets was substantial as between RDI
25    and all Defendants. There are frequent transfers of funds between the Parties.
26    RDI, under the direction of Cavanaugh and Kosmides, kept two sets of financial
27    records which further complicates determining the financial relationships among
28    the Parties. And generally acceptable principles of accounting were not followed.
     477268
                                                42                       Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                           Main Document    Page 43 of 46



 1            215. A full and complete accounting is therefore necessary to determine the
 2    amount of money, assets and property belonging to RDI and owed respectively to
 3    RDI by each Defendant.
 4                            SEVENTEENTH CLAIM RELIEF
 5                                 (Against All Defendants)
 6                                       Constructive Trust
 7            216. The Trustee hereby incorporates all of the foregoing and subsequent
 8    paragraphs as if alleged herein.
 9            217. The Court should impose a constructive trust over all property
10    fraudulently transferred or business opportunities usurped by RDI. This
11    constructive trust necessarily includes ownership and management of the
12    Beachcomber, Shake Shack and Lighthouse restaurants, as permitted by applicable
13    law, including under California Civil Code section 2224.
14                         EIGHTEENTH CLAIM FOR RELIEF
15                                 (Against All Defendants)
16                            Misappropriation of Trade Secrets
17            218. The Trustee hereby incorporates all of the foregoing and subsequent
18    paragraphs as if alleged herein.
19            219. RDI’s trade secrets include its know-how, pricing, methods for
20    obtaining restaurant opportunities, and other insider knowledge for operating
21    period-specific restaurant operations.
22            220. These trade secrets derive independent economic value from not being
23    generally known to the public or to other persons who can obtain economic value
24    from its disclosure or use. These trade secrets are neither generally known nor
25    easily discoverable by RDI’s competitors.
26            221. RDI developed these trade secrets through substantial time, expense,
27    effort and labor.
28            222. Defendants misappropriated trade secrets to develop and run competing
     477268
                                                 43                   Case No. 8:18-bk-13311-SC
                                             COMPLAINT
Case 8:21-ap-01014-SC      Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22         Desc
                           Main Document    Page 44 of 46



 1    restaurants including Beachcomber, Shake Shack, and Lighthouse.
 2            223. As a direct and proximate result of these misappropriations, Defendants
 3    have been unjustly enriched and the Estate is entitled to recover that unjust
 4    enrichment pursuant to Civil Code section 3426.3(a).
 5                                  PRAYER FOR RELIEF
 6            WHEREFORE, the Trustee, on behalf of the RDI Estate, prays for judgment
 7 against the Defendants, and each of them, as follows:
 8              1)   Judgment against Defendants for compensatory and exemplary
 9                   damages in amounts to be determined at trial;
10              2)   Avoidance and recovery of all fraudulent transfers as described
11                   herein;
12              3)   Judgment against Defendants for the recovery of the amount of
13                   improper distributions to them or for their personal benefit in
14                   amounts to be determined at trial;
15              4)   Judgment equitably subordinating any and all claims, whether filed
16                   of record or hereafter asserted, of the named and hereafter named
17                   Defendants against the Estate to the allowed general unsecured
18                   claims against the Estate;
19              5)   A permanent injunction preventing the named and hereafter named
20                   Defendants from directly or indirectly transferring, selling, assigning,
21                   pledging, hypothecating, encumbering, dissipating, distributing, or
22                   moving assets of the RDI Estate until judgment in this proceeding
23                   has been satisfied;
24              6)   A permanent injunction preventing the named and hereafter named
25                   Defendants from directly or indirectly transferring, selling, assigning,
26                   pledging, hypothecating, encumbering, dissipating, distributing, or
27                   moving their personal assets, except as necessary in the ordinary
28                   course of business or for normal living expenses, until judgment in
     477268
                                                  44                    Case No. 8:18-bk-13311-SC
                                            COMPLAINT
Case 8:21-ap-01014-SC    Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22          Desc
                         Main Document    Page 45 of 46



 1                 this proceeding has been satisfied;
 2            7)   For treble damages;
 3            8)   For punitive damages;
 4            9)   For prejudgment and post-judgment interest at the legal rate on all
 5                 damages and sums awarded to the Trustee, for the benefit of the
 6                 Estate;
 7            10) For constructive trust, including over all transferred assets and
 8                 opportunities, to be held for the benefit of RDI;
 9            11) For attorneys’ fees and costs; and
10            12) For such other relief as the Court deems proper.
11
12 DATED: March 11, 2021                 Respectfully submitted,
13
                                         MILLER BARONDESS, LLP
14
15
16                                       By:       /s/ Christopher D. Beatty
                                               CHRISTOPHER D. BEATTY
17
                                               Attorneys for Plaintiff Richard A.
18                                             Marshack, in his capacity as the duly
19                                             appointed Chapter 7 Trustee of the
                                               Bankruptcy Estate of RUBY’S DINER,
20                                             INC.
21
22
23
24
25
26
27
28
     477268
                                               45                      Case No. 8:18-bk-13311-SC
                                           COMPLAINT
Case 8:21-ap-01014-SC       Doc 1 Filed 03/11/21 Entered 03/11/21 13:11:22       Desc
                            Main Document    Page 46 of 46



 1                               DEMAND FOR JURY TRIAL
 2            Plaintiff Richard A. Marshack, in his capacity as the duly appointed Chapter 7
 3 Trustee of the Bankruptcy Estate of Ruby’s Diner, Inc., hereby demands a trial by
 4 jury.
 5
 6 DATED: March 11, 2021                   Respectfully submitted,
 7
                                           MILLER BARONDESS, LLP
 8
 9
10                                         By:       /s/ Christopher D. Beatty
                                                 CHRISTOPHER D. BEATTY
11
                                                 Attorneys for Plaintiff Richard A.
12                                               Marshack, in his capacity as the duly
13                                               appointed Chapter 7 Trustee of the
                                                 Bankruptcy Estate of RUBY’S DINER,
14                                               INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     477268
                                                 46                    Case No. 8:18-bk-13311-SC
                                            COMPLAINT
